Citation Nr: 0427281	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher (compensable) initial disability 
rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO granted service connection for sinusitis, 
and assigned a 0 percent, noncompensable disability rating.  
The veteran appealed for a higher rating.  The decision was 
announced by the Washington, DC RO, which then had 
jurisdiction over the veteran's claims folder.  The veteran 
has since relocated, and his case is being handled through 
the Winston-Salem, North Carolina RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 2004 hearing before the undersigned Veterans Law 
Judge, the veteran indicated that since 2001 he had received 
treatment for his sinus disorder from a private physician, 
Dr. Brett Christoffersen.  Records of that treatment are not 
part of the claims folder.  VA has an obligation to obtain 
these records.  38 U.S.C.A. § 5103A(b) (West 2002).

The veteran reported that his sinusitis is more symptomatic 
in the spring, summer, and fall, and is less symptomatic in 
colder weather.  VA has an obligation to afford examinations 
during seasons when the disability is active.  Ardison v. 
Brown, 6 Vet. App. 405 (1994).  

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should obtain records 
of the veteran's treatment, from January 
2001 to the present, by Brett 
Christoffersen, M.D., 7108 Pineville-
Matthews Road, Charlotte, NC 28226.

2.  The AMC or RO should schedule the 
veteran for a VA medical examination to 
address the current manifestations and 
appropriate diagnosis of his service-
connected upper respiratory disorder, 
which is currently diagnosed as 
sinusitis.  Because of seasonal 
variations in the veteran's symptoms, the 
examination should be scheduled for a 
date in April through September.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should record the current manifestations 
of the upper respiratory disorder, 
diagnosed as sinusitis or rhinitis 
including, but not limited to:

a) sinus X-ray findings;
b) the frequency of incapacitating 
episodes, requiring several weeks of 
antibiotic treatment;
c) the frequency of non-
incapacitating episodes, with 
headaches, pain, and purulent 
discharge or crusting;
d) the presence or absence of 
polyps; and 
e) the presence and percentage of 
obstruction of the nasal passages on 
each side.

3.  The RO or AMC should then re-
adjudicate the claim, and if it remains 
denied issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


